DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 25, 2021 has been entered.
 
Election/Restrictions
Applicant’s election with traverse of Group I, Species-Figure 3, Species A-parallel plate electrodes in the reply filed on May 6, 2020 and May 28, 2020 is acknowledged.
Claims 3-12 and 17-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. 
The traversal is on the ground(s) that undue diverse searching should not be required.  This is not found persuasive because the search and examination of the entire application would place a serious burden on the Examiner since the search required for the features of the elected species is not co-extensive with the search required for the features of the non-elected species.  Also, the search for the different inventions are in different classifications.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 15-16, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (U.S. 7,094,708) in view of (Obuchi et al. (U.S. 2002/0108710) or Hijikata (J.P. 04-017330A)), Inaki (U.S. 6,514,582), and Okase (U.S. 5,749,723).
Referring to Figures 3-4 and column 6, line 47-column 9, line 5, Kato et al. discloses a plasma processing apparatus comprising:  a processing container 132 configured to accommodate a substrate (col. 6, lines 55-62); and a plasma generator 168 provided with a plasma electrode 176 and configured to perform a plasma processing on the substrate accommodated in the processing container (col. 7, line 58-column 8, line 25), wherein at least a region 174 of the plasma generator corresponding to the plasma electrode is formed of quartz (col. 8, lines 1-3) and other quartz members of the plasma processing apparatus (i.e. processing 
Kato et al. is silent on the plasma generator is formed of synthetic quartz and other quartz members of the plasma processing apparatus than the plasma generator are formed of natural quartz.
Referring to paragraphs [0009], [0019], [0028], Obuchi et al. teach a plasma processing apparatus wherein only the region among an entire region of the plasma generator is selectively formed of synthetic quartz since it is a conventionally known material used to manufacture a plasma generator.  Referring to the abstract and Figures 1-2, Hijikata teach a plasma processing apparatus wherein only the region among an entire region of the plasma generator is selectively formed of synthetic quartz since it is a conventionally known material used to manufacture a plasma generator.  Referring to column 1, lines 39-59, Inaki teaches that it is conventionally known in the art for the plasma generator to be made of synthetic quartz since it suppresses the generation of particles and hence prevents adhesion of particles from occurring on the surface of the substrate.  Referring to column 1, line 51-column 2, line 45, Okase teaches that is conventionally known in the art that synthetic quartz is higher in purity and more expensive than natural quartz.  Hence, one of ordinary skill in the art recognizes that plasma will bombard the walls of the plasma generator and thus high purity synthetic quartz should be used to manufacture the plasma generator in order to prevent contamination.  Additionally, one of ordinary skill in the art recognizes that plasma will not be exposed to the walls of the processing container so it would be desired to use natural quartz since it is less expensive.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the 
Additionally, it has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.07.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Therefore, because it is known to make only the region among an entire region of the plasma generator of Kato et al. out of a material of synthetic quartz as taught by (Obuchi et al. or Hijikata), Inaki and Okase, it would be a prima facie obvious to one of ordinary skill in the art at the time of the invention to do so.
With respect to claim 15, the plasma processing apparatus of Kato et al. in view of (Obuchi et al. or Hijikata), Inaki and Okase further includes wherein the plasma generator 168 includes a plasma gas supply 162, 166 (i.e. gas nozzle) configured to supply a plasma gas, which 3) that is oxygen-free (Kato et al.-Figs. 3-4, column 7, lines 30-34, column 8, lines 26-41).
With respect to claim 16, the plasma processing apparatus of Kato et al. in view of (Obuchi et al. or Hijikata), Inaki and Okase further includes wherein the processing container is a vertically cylindrical processing container 132 (col. 6, lines 47-57), a substrate holder 140 is provided inside the processing container and configured to hold a plurality of substrates W in multi-tiers (col. 7, lines 1-2), and the processing container includes a hollow protrusion 174 that is provided to protrude outwardly from a part of a cylindrical side wall and extend in a height direction of the side wall, and the hollow protrusion forms the plasma generating unit (Figs. 3-4, col. 8, lines 1-6).
With respect to claim 21, the plasma processing apparatus of Kato et al. in view of (Obuchi et al. or Hijikata), Inaki and Okase further includes wherein the processing container further includes a flange 174 (i.e. portion attached to wall 132) provided at an end portion of the a hollow protrusion 174, the flange 174 is attached to the cylindrical side wall, the hollow protrusion 174 and the flange 174 form the plasma generator, the hollow protrusion and the flange are formed of the synthetic quartz, and other quartz members of the plasma processing apparatus than the hollow protrusion and the flange are formed of natural quartz (Note. Refer to Claim 1 above with regards to the plasma generator is formed of synthetic quartz and other quartz members of the plasma processing apparatus are formed of natural quartz).


The teachings of Kato et al. in view of (Obuchi et al. or Hijikata), Inaki, and Okase have been discussed above.
Kato et al. in view of (Obuchi et al. or Hijikata), Inaki, and Okase fail to teach a concentration of OH groups in the synthetic quartz ranges from 90 ppm to 100 ppm or more.
Referring to paragraphs [0021]-[0023] and [0027], Mori et al. teach that it is conventionally known for a concentration of OH groups in the synthetic quartz ranges from 90 ppm to 100 ppm or more since it is high in environmental resistance, heat resistance, and durability.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention for the OH concentration of the synthetic quartz of Kato et al. in view of (Obuchi et al. or Hijikata), Inaki, and Okase to have a range from 90 ppm to 100 ppm or more as taught by Mori et al. since it is high in environmental resistance, heat resistance, and durability.  

Response to Arguments
Applicant’s arguments have been considered but are moot because Inaki and new reference Okase give the motivation for the plasma generator to be formed of synthetic quartz and other quartz members of the plasma processing apparatus than the plasma generator are formed of natural quartz.   Therefore, the apparatus of Kato et al. in view of (Obuchi et al. or Hijikata), Inaki, and Okase satisfies the claimed requirements.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Watanabe et al.’071, Chang et al.’455, Gonnet et al.’865 and Fukami et al.’396 teach that synthetic quartz is high in purity and more expensive that natural quartz.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle CROWELL whose telephone number is (571)272-1432.  The examiner can normally be reached on Monday-Thursday 10:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Michelle CROWELL/Examiner, Art Unit 1716       

/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716